 


 HR 2908 ENR: National Bison Legacy Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 2908 
 
AN ACT 
To adopt the bison as the national mammal of the United States. 
 
 
1.Short titleThis Act may be cited as the National Bison Legacy Act.  2.FindingsCongress finds that— 
(1)bison are considered a historical symbol of the United States;  (2)bison were integrally linked with the economic and spiritual lives of many Indian tribes through trade and sacred ceremonies;  
(3)there are more than 60 Indian tribes participating in the Intertribal Buffalo Council;  (4)numerous members of Indian tribes are involved in bison restoration on tribal land;  
(5)members of Indian tribes have a combined herd on more than 1,000,000 acres of tribal land;  (6)the Intertribal Buffalo Council is a tribal organization incorporated pursuant to section 17 of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 477);  
(7)bison can play an important role in improving the types of grasses found in landscapes to the benefit of grasslands;  (8)a small group of ranchers helped save bison from extinction in the late 1800s by gathering the remnants of the decimated herds;  
(9)bison hold significant economic value for private producers and rural communities;  (10)according to the 2012 Census of Agriculture of the Department of Agriculture, as of 2012, 162,110 head of bison were under the stewardship of private producers, creating jobs and providing a sustainable and healthy meat source contributing to the food security of the United States;  
(11)on December 8, 1905, William Hornaday, Theodore Roosevelt, and others formed the American Bison Society in response to the near extinction of bison in the United States;  (12)on October 11, 1907, the American Bison Society sent 15 captive-bred bison from the New York Zoological Park, now known as the Bronx Zoo, to the first wildlife refuge in the United States, which was known as the Wichita Mountains Wildlife Refuge, resulting in the first successful reintroduction of a mammal species on the brink of extinction back into the natural habitat of the species;  
(13)in 2005, the American Bison Society was reestablished, bringing together bison ranchers, managers from Indian tribes, Federal and State agencies, conservation organizations, and natural and social scientists from the United States, Canada, and Mexico to create a vision for the North American bison in the 21st century;  (14)there are bison herds in National Wildlife Refuges and National Parks;  
(15)there are bison in State-managed herds across 11 States;  (16)there is a growing effort to celebrate and officially recognize the historical, cultural, and economic significance of the North American bison to the heritage of the United States;  
(17)a bison is portrayed on 2 State flags;  (18)the bison has been adopted by 3 States as the official mammal or animal of those States;  
(19)a bison has been depicted on the official seal of the Department of the Interior since 1912;  (20)the buffalo nickel played an important role in modernizing the currency of the United States;  
(21)several sports teams have the bison as a mascot, which highlights the iconic significance of bison in the United States;  (22)in the 2nd session of the 113th Congress, 22 Senators led a successful effort to enact a resolution to designate November 1, 2014, as the third annual National Bison Day; and  
(23)members of Indian tribes, bison producers, conservationists, sportsmen, educators, and other public and private partners have participated in the annual National Bison Day celebration at several events across the United States and are committed to continuing this tradition annually on the first Saturday of November.  3.Establishment and adoption of the North American bison as the national mammal (a)In generalThe mammal commonly known as the North American bison is adopted as the national mammal of the United States.  
(b)Rule of constructionNothing in this Act or the adoption of the North American bison as the national mammal of the United States shall be construed or used as a reason to alter, change, modify, or otherwise affect any plan, policy, management decision, regulation, or other action by the Federal Government.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 